DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 11 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (US 2013/0324966).
Regarding claim 1, Park teaches a device for handling tissue comprising a processing container (60), including an exterior side wall, a top wall, and a bottom wall, wherein the exterior side wall, top wall, and bottom wall surround an interior volume for holding tissue (Refer to Figure 1) a filtering structure (30) having a rigid frame and a mesh filter, wherein the filtering structure extends from the top wall to the bottorn wall to divide the interior volume into a first portion interior to the filtering structure and a second portion exterior to the filtering structure, and wherein the filtering structure is sloped inwardly from the top wall to the bottom wall and an extraction port (60 and/or 70) configured to extract tissue from the first portion of the interior volume through the bottom wall, the extraction port having a first opening positioned within the first portion of the interior volume of the container.  (Refer to Figure 1)
Regarding claim 2, the rigid frame comprises a first frame member (12) attached to the top wall; a second frame member (14) attached to the bottom wall and at least one an member connecting the first frame member to the second frame member.  (Refer to Figure 2B)
Regarding claim 3, the rigid frame forms at least one window, wherein the mesh filter cavers the at least one window and is mated to and supported by the rigid frame.  (Refer to Figure 3)
Regarding claim 4, the first frame member includes a first diameter and the second frame member includes a second diameter, wherein the first diameter is greater than the second diameter.  (Refer to Figures 2B and 3)
Regarding claim 6, the rigid frame is formed from a single piece of solid material.  (Refer to Figures 2b and 3)
Regarding claim 11, the mesh filter is formed from a single piece of material. (Refer to Figures 2b and 3)
Regarding claim 14, a plurality of tube-restriction devices.  (70 and 80)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Cimino (US 20160208211).
Refer above for the teachings of Park.
Park fails to teach a spring and needle gauge to indicate the mass of tissue present within the inner chamber of the system.  
Cimino teaches a tissue processing apparatus comprising a spring and needle gauge to indicate the mass of tissue present within the inner chamber of the system. (Refer to paragraph [0052])
It would have been obvious to one having ordinary skill in the art to provide the device of Park with a spring and needle gauge as shown in Cimino to indicate the mass of tissue present within the inner chamber of the system.

Allowable Subject Matter
Claims 7-10, 12-13 and 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI NAGPAUL whose telephone number is (571)272-1273. The examiner can normally be reached M-F 9am to 5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JYOTI NAGPAUL/           Primary Examiner, Art Unit 1798